t c memo united_states tax_court patti ann ollestad petitioner v commissioner of internal revenue respondent docket no filed date patti ann ollestad pro_se dan orzechowski for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined the following deficiencies and additions to tax in petitioner's and all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure federal income taxes tax_year deficiency dollar_figure big_number additions to sec_6651 sec_6653 sec_6654 dollar_figure dollar_figure dollar_figure in addition respondent determined that petitioner was liable for an addition_to_tax under sec_6653 in the amount of percent of the interest payable with respect to the portion of the underpayment attributable to negligence for each of the years in issue in the notice_of_deficiency respondent determined that petitioner and her former spouse dan thompson mr thompson did not file federal_income_tax returns for taxable years and in addition respondent determined that petitioner was married and domiciled in a community_property_state and computed her income_tax_liability in accordance with community_property_laws respondent determined that petitioner's community share of gross_receipts from national cartage co was dollar_figure in dollar_figure in dollar_figure in and dollar_figure in further respondent determined that petitioner earned interest_income of dollar_figure in and dollar_figure in respondent allowed the following business_expenses year gross_receipts x expense percent expense community deprec deduction share total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the depreciation is based on a tractor placed_in_service in with a cost of dollar_figure zero salvage_value 10-year useful_life and the straight-line method in addition respondent allowed excess_itemized_deductions as follows year gross_receipts x deduction percent total deduction - bracket deduction share excess community zero dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number dollar_figure big_number respondent also allowed petitioner two exemptions for each of the years at issue after concessions the issue remaining for decision is whether petitioner is entitled to relief from the deficiencies as an innocent spouse for the years in issue at the time of the filing of this petition petitioner resided in moreno valley california the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference petitioner did not complete the ninth grade petitioner married mr thompson in month before she turned years old prior to and during her marriage petitioner was not employed petitioner and mr thompson had two children danny who was born in and tricia who was born in petitioner's responsibilities were to care for the children and do the grocery shopping respondent conceded all additions to tax under sec_2 a a and and a in addition respondent allowed additional business deductions for in the amount of dollar_figure for in the amount of dollar_figure for in the amount of dollar_figure and for in the amount of dollar_figure the result of these concessions by respondent is that the deficiencies decreased to dollar_figure for dollar_figure for dollar_figure for and dollar_figure for during the years at issue mr thompson worked for dan thompson trucking trucking a partnership he had formed with his father harry thompson trucking employed several truck drivers however trucking did not employ a bookkeeper or a secretary mr thompson maintained the books_and_records for trucking trucking's business office was not located in the marital home and mr thompson did not conduct business in the marital home petitioner did not work or perform services for trucking and did not help generate income for the business petitioner and mr thompson had one checking account this account was used for business and personal purposes petitioner was allowed to write checks or make deposits only with mr thompson's permission petitioner wrote checks for groceries or clothes for the children petitioner never purchased and was not given jewelry or furs on occasion mr thompson asked petitioner to write checks between the amounts of dollar_figure and dollar_figure for cash petitioner gave the money from these checks to mr thompson who used the money to pay truck drivers for fuel and for various personal expenses sometimes mr thompson requested that petitioner make deposits to the checking account petitioner did not know the source of the funds she deposited in view of the manner in which both parties presented this case we must assume that national cartage co is either a former name of trucking or perhaps a d b a thus we will regard respondent's determination in the notice_of_deficiency as relating to trucking mr thompson also wrote checks on and made deposits to this account petitioner did not see the monthly checking account statement and did not balance the checkbook at the beginning of their marriage petitioner drove an year-old cadillac which petitioner and mr thompson had purchased from their neighbors mr thompson later gave the cadillac to his son from a previous marriage sometime between and mr thompson purchased a cadillac el dorado which was titled in both petitioner's and mr thompson's names it is unclear whether the el dorado was new or used petitioner used the car for transportation for herself and the children mr thompson sometimes drove a truck and parked it at the marital home however he also drove the el dorado petitioner and mr thompson separated in july of pursuant to a court order mr thompson and petitioner were ordered to share the residence at first they lived during alternate weeks in the house however they were subsequently ordered by the court to live in separate areas of the house at the same time sometime in october or date petitioner permanently left the marital home to live with her mother tricia continued to reside in the marital home with mr thompson it is unclear whether danny resided with mr thompson petitioner's divorce from mr thompson became final on date pursuant to the division of property order dated date the superior court of the state of california for the county of los angeles the divorce court ordered the marital home to be sold for dollar_figure a portion of the proceeds was used to pay various community obligations petitioner received dollar_figure as an equalizing payment to offset the receipt of a truck by mr thompson and she received an additional dollar_figure from the sale proceeds of the marital home the divorce court also ordered the sale of various trucking equipment and division of the sale proceeds among mr thompson petitioner and mr thompson's parents the divorce court noted that certain property was the separate_property of mr thompson other_property was the separate_property of petitioner and certain property was sold the court retained jurisdiction over a trailer located in grass valley california the record contains no information regarding the value or disposition of this trailer petitioner and mr thompson were to divide the furniture and camping equipment however mr thompson resided in the marital home so petitioner never received any of the furniture petitioner did receive photo albums of the children petitioner and mr thompson were awarded joint custody of the children sold petitioner testified that this equipment was never for the years at issue neither petitioner nor mr thompson filed an income_tax return discussion petitioner seeks relief as an innocent spouse from the revised deficiencies determined by respondent because petitioner and mr thompson were nonfilers during the years at issue petitioner is not entitled to relief as an innocent spouse under the provisions of sec_6013 rather we must examine the provisions of sec_66 to determine whether petitioner qualifies for relief as an innocent spouse the purpose of sec_66 is to provide relief from unreported community_income which pursuant to the provisions of sec_879 is more appropriately attributable to the other spouse lucia v commissioner tcmemo_1991_77 affd without published opinion 962_f2d_14 9th cir if a husband and wife file a joint_return sec_5 d provides that each spouse becomes jointly and severally liable for the tax due a spouse however may be relieved of such liability if he or she proves entitlement to innocent spouse protection under sec_6013 sec_6013 provides relief if a joint tax_return has been filed for the year at issue there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse on the return the innocent spouse establishes that in signing the return he or she did not know or have reason to know of the substantial_understatement and under all the facts and circumstances it would be inequitable to hold the innocent spouse liable for the deficiency in tax resulting from the substantial_understatement to qualify for relief under sec_66 petitioner must satisfy the following provisions she must not have filed a joint_return with mr thompson for any of the years at issue she must not have included in her gross_income for any of the years in issue an item of community_income properly includable therein which in accordance with the rules contained in sec_879 would be treated as the income of mr thompson she must establish that she did not know and had no reason to know of the item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in her gross_income under sec_66 all four of the above requirements must be met before relief can be granted 860_f2d_1235 5th cir affg tcmemo_1987_391 the first requirement is satisfied since petitioner did not file a return during the years at issue in addition the first portion of the second requirement is satisfied since petitioner did not include items of community_property in her gross_income which were properly includable therein with respect to the second portion of sec_66 sec_879 attributes earned_income to the spouse who performed the services and trade_or_business income in accordance with sec_1402 the income earned from trucking constitutes income derived from a trade_or_business therefore we look to sec_1402 which provides as follows if- b any portion of a partner's_distributive_share of the ordinary_income or loss from a trade_or_business carried on by a partnership is community_income or loss under community_property_laws applicable to such share all of such distributive_share shall be included in computing the net_earnings from self- employment of such partner and no part of such share shall be taken into account in computing the net_earnings from self- employment of the spouse of such partner we find that the income from trucking is properly attributable to mr thompson petitioner had nothing to do with the management or control of trucking other than making a few deposits or cashing some checks under the specific direction of mr thompson petitioner was not involved in the operations of trucking accordingly the second part of sec_66 is satisfied with respect to the income derived from trucking the issue of whether petitioner knew or should have known of the unreported income is essentially factual we are convinced that petitioner had no actual knowledge of the unreported income however petitioner must also prove that a reasonably prudent person with her knowledge of surrounding circumstances would not and should not have known of the understatement keeping in mind her level of intelligence education and experience 509_f2d_162 5th cir 72_tc_1164 we conclude that a reasonably prudent person in petitioner's position would not have had reason to know of the unreported community_income from trucking during the years at issue in arriving at this conclusion we emphasize that petitioner did not complete the ninth grade and was not sophisticated with respect to financial or tax matters prior to and during her marriage petitioner did not hold a job apparently she had no experience with paychecks or income taxes and never filed an income_tax return moreover there is no indication of lavish_or_extravagant expenditures that might have given petitioner reason to know of the unreported income rather petitioner lived a modest lifestyle trucking was a partnership between mr thompson and his father petitioner was unfamiliar with the financial condition and business operations of trucking taxation of income from a partnership is far more complicated than the taxation of an employee's wages a partner's income is based upon his or her distributive_share of a partnership's tax items sec_702 without going into an elaborate explanation of partnership accounting we merely note that a partner might have take-home money without having taxable_income from the partnership eg a draw consequently petitioner did not have reason to know of any unreported community_income this is not the case where petitioner knew that mr thompson had earnings from trucking but did not know the exact amount of those earnings cf horner v commissioner tcmemo_1994_447 spouse knew her husband worked full time and earned substantial income mcgee v commissioner tcmemo_1991_510 affd 979_f2d_66 5th cir spouse knew her husband earned_income from his dental practice which was primary means of support and that his records were not kept in order thatcher v commissioner tcmemo_1988_537 spouse knew her husband's dental practice earned money and that the dental equipment was community_property which generated income baldwin v commissioner tcmemo_1986_342 spouse previously filed joint returns with her husband which disclosed income she knew her husband earned a salary from teaching at a university and she knew that his salary remained the same throughout the years in issue accordingly the third requirement is satisfied finally taking into account all of the facts and circumstances we conclude that it would be inequitable to include the unreported community_income from trucking in petitioner's gross_income there is no evidence that she benefited significantly from this income petitioner did not live extravagantly and was given money by mr thompson only for groceries and clothing for the children she took nothing away from the marriage beyond photo albums a car and water skis and dollar_figure from the sale of the marital home based on the foregoing we conclude that petitioner is relieved of tax_liability under sec_66 decision will be entered for petitioner
